            Case 1:19-cv-06146-ER Document 33 Filed 09/27/19 Page 1 of 1
                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
                                                                             DOC #: _________________
UNITED STATES DISTRICT COURT                                                              9/27/2019
                                                                             DATE FILED: ______________
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
INVICTUS HYPERION,                                             :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-6146 (ER) (JLC)
                                                               :
MENLO, INC., et al.,                                           :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated September 26, 2019 (Dkt. No. 32), Judge Ramos referred

this case to me for settlement. The parties are directed to advise the Court within 30 days of the

date of this Order when they wish to schedule a settlement conference. The parties should do so

by filing a letter-motion on the docket that indicates at least three dates that are mutually

convenient for the parties. Alternatively, counsel are free to call chambers at (212) 805-0250

with both sides on the line and coordinate with my deputy clerk, David Tam, to find a mutually

convenient date for the parties and the Court.

        SO ORDERED.

Dated: September 27, 2019
       New York, New York
